      Case 1:17-cv-04593-VSB-SDA Document 99 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    5/14/2020
Best Brands Consumer Products, Inc.,

                             Plaintiff,
                                                         1:17-cv-04593 (VSB) (SDA)
                 -against-
                                                         ORDER
Versace 19.69 Abbigliamento Sportivo S.R.L.
et al.,

                             Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The telephonic Inquest Hearing previously scheduled for June 23, 2020 (see ECF Nos. 94

& 97) is adjourned until Wednesday, August 26, 2020 at 11:00 a.m. At the scheduled time, the

parties shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access code

6489745.

SO ORDERED.

DATED:        New York, New York
              May 14, 2020



                                                  ______________________________

                                                  STEWART D. AARON
                                                  United States Magistrate Judge
